DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after decision by PTAB affirming the Examiner.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/619,130 filed on 21 October 2021.
Claims 2-4 and 9 have been canceled. 
Claims 1, 6, 8, and 10 have been amended. 
Claims 11 and 12 have been added.
Claims 1, 5-8, and 10-12 are currently pending, have been examined, and are allowed.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:


Representative claim 1, as amended, recites “"receive terminal identification information of a real-shop terminal; determine terminal unique service information is applicable to the real-shop terminal based on the terminal identification information; transmit the terminal unique service information to the real-shop terminal based on the determination; acquire unique information, regarding a settlement at a real shop, from a user terminal via the real-shop terminal, wherein the unique information includes ... information related to a settlement amount, and a settlement means associated with the terminal unique service information; acquire a hash value of the unique information from the user terminal via the real-shop terminal; ... verify, based on the verification of the hash value, the unique information ... send the unique information to the selected settlement service provider, wherein the selected settlement service provider: applies a unique service corresponding to the real-shop terminal based on the terminal identification information of the real-shop terminal and the terminal unique service information, wherein the application of the unique service includes an application of a discount amount on the settlement amount; and execute a settlement process based on the unique information and the application of the unique service."

The apparatus of the claimed subject matter performs the unconventional activity of execution of a settlement process based on unique service information corresponding to the real-shop terminal in a specific area, and application of a unique service (e.g. a discount) on the settlement amount at the time of settlement at the real-shop terminal in the specific area.

Amended independent claim 1 provides a concrete solution to a particular problem associated with a settlement at a real shop, rather "than attempting to patent an abstract idea of a solution to the problem in general." According to the disclosure "the real shop needs to select an applicable settlement service provider, and build a system appropriate to the provider in the shop. Settlement ways are not standardized in each real shop, and a system needs to be built in accordance with a settlement way. As a result, in a case where one shop newly adds a settlement service provider, the shop has a major burden of altering a real-shop terminal." See at ¶[0012] of the Specification. 

At least the following features of amended independent claim 1, "a unique information acquisition unit configured to acquire unique information, regarding a settlement at a real shop, from a user terminal via a real-shop terminal, wherein the unique information includes settlement-service-provider designation information ... a settlement-service-provider selection unit configured to select a settlement service provider based on the settlement-service-provider designation information ... a settlement processing unit configured to send the unique information to the selected settlement service provider, wherein the selected settlement service provider performs settlement processing based on the unique information," provide a concrete solution to above mentioned problem. 

Thus, the features of the amended independent claim 1 provide "a particular concrete solution to a problem," rather "than attempting to patent an abstract idea of a solution to the problem in general." Thus, the features of the amended independent claim 1 do not "monopolize every potential solution to the problem," and accordingly would in no way "inhibit innovation by prohibiting other inventors from developing their own solutions to the problem” thus integrating the abstract idea into a practical implementation. The claimed subject matter provides the real-shop terminal to have a function of passing information by sending the unique ID from the user terminal to the settlement gateway. Accordingly, it enables the real shop terminal to support various settlement means without modifying the real shop terminal, which is an improvement to the technology and therefore reflects a practical implementation of the judicial exception. 

Specifically, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): “the unique information includes settlement-service-provider designation information, information related to a settlement amount, and a settlement means associated with the terminal unique service information ... wherein the selected settlement service provider: applies a unique service corresponding to the real-shop terminal based on the terminal identification information of the real-shop terminal and the terminal unique service information, wherein the application of the unique service includes an application of a discount amount on the settlement amount; and execute a settlement process based on the unique information and the application of the unique service”.

For these reasons above, claim 1 is deemed to be allowable over the cited prior arts of record. Independent claim 10 recites similar subject matter as independent claim 1 and is allowable based on the same rationale as above. Claims 5-8, and 11-12 are allowed based on their dependency on the allowed independent claims. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692